                           Notice of Returned Mail to Debtor/Debtor's Attorney

July 16, 2019
From: United States Bankruptcy Court, Northern District of California
Re: U.S. Courts, Bankruptcy Noticing Center - Returned Mail Notice
In re:​ Tessa Jones​, Case Number ​19-41525, CN

TO THE DEBTOR/DEBTOR'S ATTORNEY:
The bankruptcy court, through its Bankruptcy Noticing Center (BNC), attempted to mail the attached
document to the recipient(s) listed below. However, the document was returned to the BNC as
undeliverable. Please be advised that dischargeability of a debt may be affected if a creditor fails to receive
certain notices. You should determine whether the address should be updated.
IMPORTANT​: THIS FORM MAY BE USED TO CHANGE A CREDITOR'S ADDRESS ​ONLY IF YOU LISTED
THE CREDITOR IN YOUR SCHEDULES PREVIOUSLY. YOU CANNOT USE THIS FORM TO ADD A NEW
CREDITOR.
Please confirm with the bankruptcy court whether this form may be used in place of filing a separate notice
of change of address and/or an amended schedule. If so, please: 1) determine the updated address and
send the attached document to the notice recipient; 2) type or print legibly the updated address below; 3)
sign and date the form; and 4) file this form electronically via CM/ECF (for all registered users) or mail the
form to:

                                           U.S. Bankruptcy Court
                                             130 Clay St #300
                                            Oakland, CA 94612



Notice Recipient's Address on Envelope                                THE UPDATED ADDRESS IS:
Returned to the Bankruptcy Noticing Center:



Steadfast Insurance Company                                           Steadfast Insurance Company
109 York Ave                                                          109 York Ave, Suite 207
Weatherford, TX 76086-3273                                            Weatherford, TX 76086-3273




__________________________________________________
/s/ Carl Gustafson                                                      __________________________
                                                                              07/17/2019
Signature of Debtor or Debtor's Attorney                                Date




Case: 19-41525          Doc# 8      Filed: 07/17/19       Entered: 07/17/19 10:26:30           Page 1 of 1
